Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10,22 are objected to because of the following informalities:  “PPUSCH” is typo error and should be changed to PUSCH.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,8,13-15,20,25-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US Pat.10,630,433).
In claims 1,2,13,14,25,26 Yang et al. discloses a method implemented by a network device in a wireless communication network, the network device communicatively connected to at least a terminal device in the wireless communication network ( see col.1; lines 45-67 and fig.14; col.15; lines 45-60; a UE 120 comprises a processor 122, a memory 124 performs uplink transmission on PUSCH on a first resource block set of a subframe n (PUCCH resource is a first bandwidth part) and a second resource block set of the subframe N (PUCCH resource is another bandwidth part)  to a Base station 110 that comprises a processor 112, memory 114) , the method comprises:
determining a corresponding configuration for simultaneous PUCCH and PUSCH
transmission based on information associated with the terminal device (see fig.13; step S1302; col.15; lines 20-25 and col.12; lines 8-12; assume that PUCCH and PUSCH simultaneous transmission is configured, the UE performs a procedure for allocating UL channels to subframe N based on whether PUCCH resource block and PUSCH resource allocated to the UE may overlap (based on information associated with the terminal device));
transmitting a configuration signaling to the terminal device, wherein the configuration signaling carries the corresponding configuration for simultaneous PUCCH and
PUSCH transmission and the configuration signaling is to be used to enable or disable simultaneous PUCCH and PUSCH transmission (see col.9; lines 12-15; if the PUCCH/PUSCH simultaneous transmission is configured, the UE can transmit PUCCH and PUSCH at the same time. However, in col.12; line 60 to col.13; line 3; if the PUSCH/PUCCH simultaneous transmission is not configured, the UE can transmit either PUCCH or PUSCH only. Further In fig.13; step S1306; col.15; lines 14-35; based on UL/DL grant (transmit configuring signaling) which dynamically indicate whether the PUCCH/PUSCH simultaneous transmission is enabled, the Ue is enabled to perform simultaneous PUSCH and PUCCH transmission if there is not overlapped resource blocks in PUSCH and PUCCH).
In claims 3,15 Yang et al. discloses terminal device comprises:
adding an indicator to a signaling structure for simultaneous PUCCH and PUSCH
transmission; wherein said indicator is indicative of simultaneous PUCCH and PUSCH transmission for said service of the terminal device (see col.125; lines 14-19; indicate a PUCCH and PUSCH simultaneous transmission is allowed/enabled/disabled via specific L1 signaling such as DL/UL grant).
In claims 8,20 Yang et al. discloses when information associated with the terminal device is a bandwidth part, determining the corresponding configuration for
simultaneous PUCCH and PUSCH transmission based on information associated with the terminal device comprises: configuring simultaneous PUCCH and PUSCH transmission for said bandwidth part (see col.1; lines 45-67 and fig.14; col.15; lines 20-35 and col.12; lines 8-12; a UE 120 performs uplink transmission on PUSCH on a first resource block set of a subframe n (PUCCH resource is a first bandwidth part) and a second resource block set of the subframe N (PUCCH resource is another bandwidth part) simultaneously).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7,19,10,20,11,23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pat.10,630,433) in view of Ekpenyong et al. (US Pub.2014/0192740). 
In claims 7,19 Yang et al. does not disclose when information associated with the terminal device is a carrier, determining the corresponding configuration for simultaneous PUCCH and PUSCH transmission based on information associated with the terminal device comprises configuring simultaneous PUCCH and PUSCH transmission for said carrier. Ekpenyong et al. discloses on par[0033] a UE 1001 ( see fig.7) may be configured for simultaneous transmission on PUCCH and PUSCH on multiple component carriers (when information associated with the terminal device is a carrier, determining the corresponding configuration for simultaneous PUCCH and PUSCH transmission based on information associated with the terminal device comprises configuring simultaneous PUCCH and PUSCH transmission for said carrier). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ekpenyong et al. with that of Yang et al. to configure a carrier to a UE for simultaneous uplink transmissions on PUCCH and PUSCH.     
In claims 10,22 Yang et al.  does not disclose when different services of the terminal device use different carriers, simultaneous PUCCH and PPUSCH transmission can be enabled for one of the different carriers and/or can be disabled for another of the different carriers. Ekpenyong et al. discloses on par[0033] a UE 1001 ( see fig.7) may be configured for simultaneous transmission on PUCCH and PUSCH on multiple component carriers and can support different type of traffics as shown in par[0043]. In fig.7; par[0048] the BS 1002 allocates PUSCH resources and PUCCH resources to UE 1001. Therefore, the examiner or one skilled in the art has a strong reason to believe a UE with different service requirements is allocated simultaneous uplink transmissions on PUSCH and PUCCH for different carriers. Further, if combined with the teaching of Yang et al., one skilled in the art at the time before the effective filing date of the claimed invention should be able to have a base station configure each respective carrier to a UE with different type of service to simultaneously transmit uplink transmission on PUCCH and PUSCH.   
In claims 11,23 YANG et al. discloses when the terminal device use different bandwidth parts, simultaneous PUCCH and PUSCH transmission can be enabled for one of the different bandwidth parts and/or can be disabled for another of the different bandwidth parts (see col.12; lines 5-12; simultaneous PUCCH/PUSCH transmission is enabled to a UE that is allocated a PUCCH resource block and a PUSCH resource block ( different bandwidth part). Yang et al. does not disclose the terminal device is configured simultaneous PUCCH and PUSCH on different services. Ekpenyong et al. discloses a UE 1001 (see fig.7) may be configured for simultaneous transmission on PUCCH and PUSCH on different type of traffics as shown in par[0043] (the terminal device is configured simultaneous PUCCH and PUSCH on different services). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ekpenyong et al. with that of Yang et al. to enable simultaneous uplink PUSSCH and PUSCH to the UE in different services.  
   
Claims 4,16,12,24 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US Pat.10,630,433) in view of Ekpenyong et al. (US Pub.2014/0192740), and further in view of Kim et al. ( US Pub.2016/0329993).
In claims 4,16,12,24 Yang et al.  does not disclose wherein when information associated with the terminal device is a logical channel or a logical channel group, determining the corresponding configuration for simultaneous PUCCH and PUSCH transmission based on information associated with the terminal comprises:
adding an indicator to a signaling structure for logical channel configuration, wherein said indicator is indicative of simultaneous PUCCH and PUSCH transmission for the logical channel or the logical channel group; or
adding a bitmap to a signaling structure for simultaneous PUCCH and PUSCH transmission; wherein said bitmap is used to indicate which logical channel(s) or logical channel group is configured to use simultaneous PUCCH and PUSCH transmission; or
adding an indicator to a signaling structure for Medial Access Control Element MAC CE;
wherein said indicator is used to indicate which logical channel(s) is configured to use simultaneous PUCCH and PUSCH transmission.
Based on the use of “or” between limitations, examiner relies on Kim et al. that only needs to teach one of the claimed limitations. 
Kim et al. discloses in par[0084,0086] a Ue 901 is configured through different MAC-CEs having identifiers that identifies logical channel identity to transmit power heading reports to eNB 902  via simultaneous PUCCH and PUSCH (adding an indicator to a signaling structure for Medial Access Control Element MAC CE; wherein said indicator is used to indicate which logical channel(s) is configured to use simultaneous PUCCH and PUSCH transmission). In par[0125], the eNB transmits to the Ue a bitmap using RRC signaling. When the RRC informs the UE of a 4-bit map information such as 1001, the UE receives command through subframes 0,6 (wherein said bitmap is used to indicate which logical channel(s) or logical channel group is configured to use simultaneous PUCCH and PUSCH transmission). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kim et al. with that of Yang et al. to configure a bit in the bitmap to the Ue to identify a logical channel for transmitting uplink PUCCH and PUSCH simultaneously.   
In claims 12,24 Yang et al. does not disclose wherein size of said bitmap depends
on the number of logical channels configured at maximum for the terminal device.  Kim et al. discloses in par[0126] when the eNB desires to configure a particular subframe based on a maximum 9 or 10 bit length map, the eNB  transmits/transfers N-bit map corresponding to the maximum length of subframe (wherein size of said bitmap depends on the number of logical channels configured at maximum for the terminal device). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kim et al. with that of Yang et al. to determine a bitmap size to the Ue corresponding to a number of  logical channels  configured for transmitting uplink PUCCH and PUSCH simultaneously.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al. ( US Pub.2016/0198421; Method and Apparatus for Transmitting Power headroom Report in Wireless Communication System).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413